Citation Nr: 1123888	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-17 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to September 1958.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A service records search was requested in September 2007.  At that time the Veteran's dates of service were confirmed as from September 1956 to September 1958, but his service treatment records were unavailable and presumed destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  When a veteran's records are lost or destroyed, VA has a heightened duty to assist, which includes searching for alternate records.  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005).

In a November 2007 letter, the Veteran was informed of the NPRC fire and asked to complete a NA Form 13055, Request for Information Needed to Reconstruct Medical Data.  This letter also asked the Veteran to submit any service medical records in his possession.  The Veteran did not submit any service treatment (medical) records, but he completed and submitted the NA Form 13055 in November 2007.  This form indicated treatment occurring between December 1956 and June 2007 at various hospitals in Texas, Germany, and New Jersey.  This time frame was not specific enough to allow for a search of sick reports and morning reports, which are limited to 90-day date ranges.  However, the Veteran stated in his July 2007 claim that his first sick call visit for hearing difficulty was during basic training at Ft. Hood, Texas.  He also stated that after basic training, he was sent to Ft. Knox, Kentucky for further training as an armor radio mechanic.  Therefore, the approximate dates of these assignments can be deduced from the information given.  In March 2008, the RO submitted a records request for a two-year period from September 1958 to September 1960.  In addition to far-exceeding the 90-day time frame, these dates are mostly outside the Veteran's verified period of service.  In June 2008, the RO submitted a second records request, this time for the period from December 1956 to February 1956.  The Board notes that this is not a legitimate time frame as the start date is ten months after the end date.  These date errors were overlooked in the issuance of the September 2008 Formal Finding of the Unavailability of Service Records, which incorrectly concluded that any additional attempts to locate these records would be futile.  This conclusion is premature as the record does not yet contain a response from NPRC addressing the existence of relevant records during the actual time periods in question.  As such, VA has not yet met its duty to assist with regards to these records and a remand is necessary to satisfy this duty.

Accordingly, the case is REMANDED for the following action:

1.  Make all reasonable attempts to locate and secure relevant records related to the Veteran's allegations of sick call visits while in-service, to include a search for sick and/or morning reports for Ft. Hood and Ft. Knox during the approximate periods of the Veteran's training there.  

Continue efforts to procure the relevant records relating to the Veteran's active duty service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  If any records sought are not obtained, VA should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims.  If any of the benefits sought is denied, provide the Veteran and his representative an SSOC, with an appropriate period for response, before the case is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


